Exhibit 10.1 EXECUTION COPY NINTH AMENDMENT TO CREDIT AGREEMENT THISNINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated December 14, 2007, is made and entered into on the terms and conditions hereinafter set forth, by and among I-TRAX, INC., a Delaware corporation (the "Borrower"), the Subsidiaries of the Borrower who are parties to the Credit Agreement (as hereinafter defined) as guarantors (the "Guarantors"), the several lenders who are parties to the Credit Agreement as lenders (the "Lenders"), and BANK OF AMERICA, N.A., a national banking association ("Bank of America"), as administrative agent for the Lenders and the Issuing Bank (in such capacity, the "Administrative Agent") and as Issuing Bank. RECITALS: 1.Pursuant to a Credit Agreement dated as of March19, 2004, among the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative Agent and as Issuing Bank, as heretofore amended by a First Amendment to Credit Agreement dated June1, 2004, a Second Amendment to Credit Agreement dated July1, 2004, a Third Amendment to Credit Agreement dated August12, 2004, a Fourth Amendment to Credit Agreement dated October27, 2004, a Fifth Amendment to Credit Agreement dated March31, 2005, a Sixth Amendment to Credit Agreement dated June29, 2005, a Seventh Amendment to Credit Agreement dated May4, 2006 and an Eighth Amendment to Credit Agreement dated June 29, 2007, among the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative Agent and as Issuing Bank (as the same heretofore has been or hereafter may be further amended, restated, supplemented, extended, renewed, replaced or otherwise modified from time to time, the "Credit Agreement"), the Lenders agreed to make Loans to the Borrower and to purchase participations in Letters of Credit issued for the account of the Borrower, and the Issuing Bank agreed to issue such Letters of Credit, all as more specifically described in the Credit Agreement. 2.The parties hereto desire to amend the Credit Agreement in certain respects as more particularly hereinafter set forth. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of all of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment of Section 1.1.Section1.1 of the Credit Agreement is hereby amended by inserting the following new definitions in the appropriate locations according to alphabetical order, or by amending and restating existing definitions to read as indicated, as applicable: "Fixed Charge Coverage Ratio"shall mean, for the Borrower and its Subsidiaries on a consolidated basis, calculated as of any date of determination for the Last Four Fiscal Quarters, the ratio of (a)EBITDAR, less the Maintenance Capital Expenditure Adjustment, less income, value-added and similar tax expenses paid in cash, to (b)the sum of the portion of Interest Expense that was paid in cash or its equivalent during such period, plus current maturities of term Indebtedness (other than the Indebtedness evidenced by the Term Note which was paid during such period in 2008), plus beginning April 1, 2008 and on the first day of each succeeding July, October, January and April thereafter, an amount equal to $312,500, representing the reduction in the Swingline Commitment as required pursuant to
